06/23/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                         Assigned on Briefs February 2, 2017

                PHILLIP NEAL KENNEDY V. JANE KENNEDY

              Appeal from the Chancery Court for Williamson County
                  No. 39530    Michael W. Binkley, Chancellor


                            No. M2016-01635-COA-R3-CV


This post-divorce appeal concerns the father’s petition to modify the residential schedule
in an agreed parenting plan. Following a hearing, the trial court found that a material
change in circumstances necessitated a change in the schedule. The court modified the
plan by awarding the father additional co-parenting time. The court also entered a new
child support order and directed the mother to remit payment for retroactive child support
and the father’s attorney fees. The mother appeals. We affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which FRANK G.
CLEMENT, JR., P.J. and BRANDON O. GIBSON, J., joined.

Radford H. Dimmick, Nashville, Tennessee, for the appellant, Jane Kennedy.

Nick Shelton, Franklin, Tennessee, for the appellee, Phillip Neal Kennedy.

                                     OPINION
                            I.     BACKGROUND

       Jane Kennedy and Phillip Neal Kennedy (individually “Mother” and “Father” and
collectively “the Parties”) were divorced by order of the court in June 2011. Two
children were born of the marriage, Clayton (“the Child”) and Casey, who has since
attained the age of majority. The divorce decree incorporated a parenting plan in which
Mother was designated as the primary residential parent; however, the Parties were given
equal co-parenting time.
       On November 2, 2011, Father filed a petition to modify, requesting designation as
the primary residential parent and additional co-parenting time. The Parties attended
mediation and entered into an agreed order, designating Father as the primary residential
parent and awarding Mother 125 days of co-parenting time. Father agreed to remit child
support in the amount of $437 per month.

        On September 30, 2013, Father filed another petition to modify, requesting the
court to reduce Mother’s co-parenting time with the Child1 to 80 days and enter a new
child support order. He alleged that a material change in circumstances had occurred as
evidenced by Mother’s failure to exercise her co-parenting time. He requested attorney’s
fees and an order requiring payment of retroactive child support, calculated from the
filing date of the petition.

        Mother responded with a petition for contempt for failure to pay child support for
September, October, November, and December 2013 in accordance with the agreed
order.2 Mother filed an answer to the petition in which she denied his allegations and
claimed that her failure to visit was a result of his refusal to permit visitation. She
requested 148 days of co-parenting time and an adjustment to the child support order in
light of her additional co-parenting time.

       A period of extensive and acrimonious litigation followed in which the Parties
filed competing requests for psychological evaluations and Mother filed a motion for
criminal contempt. Following the resolution of all pending motions, the case finally
proceeded to a hearing on the petition to modify on June 20, 2016.

       Mother agreed with the majority of Father’s suggestions for co-parenting time
during holidays and breaks. She requested additional co-parenting time Sunday night
through Friday morning every other week with one additional weekend per month when
possible. She explained that her employment required her to work some weekends and
that the Child spent time with friends on the weekends. She also requested the first right
of refusal when Father travels. She conceded that she had not exercised the entirety of
her co-parenting time in the past but explained that Father scheduled activities during her
time and did not encourage the Child to comply with the parenting plan. She also chose
not to enforce her co-parenting time on occasion because the Child refused.



1
    Casey had obtained the age of majority at the time of Father’s filing of the petition.
2
  The court reduced Father’s child support obligation to $250 per month during the pendency of the
hearing on the petition, commencing January 1, 2014. The Parties later agreed to Father’s payment of
child support in the amount of $94 per month pending the hearing on the petition.
                                                 -2-
       Mother also testified concerning her love for the Child and her desire to maintain a
relationship with him. She also claimed that his attendance at school was lacking and
believed that allowing her co-parenting time during the weekday would ensure an
increase in his attendance.

      Relative to child support, Mother testified that her gross income for 2013, 2014,
and 2015 was $58,000. She agreed that Father generally paid for the Child’s activities
and needs given his greater income.

       Father admitted that the Child had experienced stress and anxiety but testified that
the Child is doing well now and has a pattern of continuity in his life. He explained that
Mother’s co-parenting time had increased over the past few years and that she exercised
125 days of co-parenting in 2015. He believed that 125 days of co-parenting time per
year was sufficient and agreeable to the Child. He agreed to encourage the Child to
spend time with Mother in accordance with the plan.

       Relative to child support, Father stated that he was currently unemployed but had
received a severance package from his previous employer. He provided that his gross
income prior to his current situation was approximately $150,000 to $200,000 per year.
He noted that his current income was approximately $11,667 per month.

       The Child’s testimony was taken in camera with a court reporter present. The
Child, who was 17 years old at the time of the hearing, indicated his agreement with the
court’s desire to award minimal but consistent co-parenting time for the remainder of his
minority.

       Following the hearing, the court found that a material change in circumstances
necessitated a modification of the residential schedule. The court awarded Mother 90
days of co-parenting time and ordered her to remit payment of child support in the
amount of $352 per month. The court also ordered Mother to remit payment for attorney
fees in the amount of $32,000 and retroactive child support for the past 12 months,
thereby denying Father’s request to calculate retroactive support from the time the
petition was filed. This timely appeal followed.

                                     II.    ISSUES

   We consolidate and restate the issues on appeal as follows:

      A.     Whether the trial court abused its discretion in modifying the
      residential schedule.

                                           -3-
       B.     Whether the trial court abused its discretion in awarding retroactive
       child support.

       C.     Whether the trial court abused its discretion in awarding Father
       attorney fees.

       D.     Whether Father is entitled to attorney fees on appeal.

                             III.   STANDARD OF REVIEW

        On appeal, the factual findings of the trial court are accorded a presumption of
correctness and will not be overturned unless the evidence preponderates against them.
See Tenn. R. App. P. 13(d). The trial court’s conclusions of law are subject to a de novo
review with no presumption of correctness. Blackburn v. Blackburn, 270 S.W.3d 42, 47
(Tenn. 2008); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). “A
trial court’s determinations of whether a material change in circumstances has occurred
and whether modification of a parenting plan serves a child’s best interests are factual
questions.” Armbrister v. Armbrister, 414 S.W.3d 685, 692-93 (Tenn. 2013) (citing In re
T.C.D., 261 S.W.3d 734, 742 (Tenn. Ct. App. 2007)).

       In matters of child custody, trial courts are vested with broad discretion, and
appellate courts will not interfere with the trial court’s decision except upon a showing of
erroneous exercise of that discretion. See Whitaker v. Whitaker, 957 S.W.2d 834, 836-37
(Tenn. Ct. App. 1997). The Tennessee Supreme Court further explained the broad
discretion afforded trial courts in such matters as follows:

       Because decisions regarding parenting arrangements are factually driven
       and require careful consideration of numerous factors, trial judges, who
       have the opportunity to observe the witnesses and make credibility
       determinations, are better positioned to evaluate the facts than appellate
       judges. Thus, determining the details of parenting plans is peculiarly
       within the broad discretion of the trial judge. It is not the function of
       appellate courts to tweak a [residential parenting schedule] in the hopes of
       achieving a more reasonable result than the trial court. A trial court’s
       decision regarding the details of a residential parenting schedule should not
       be reversed absent an abuse of discretion. An abuse of discretion occurs
       when the trial court . . . appl[ies] an incorrect legal standard, reaches an
       illogical result, resolves the case on a clearly erroneous assessment of the
       evidence, or relies on reasoning that causes an injustice. A trial court
       abuses its discretion in establishing a residential parenting schedule only
       when the trial court’s ruling falls outside the spectrum of rulings that might
                                            -4-
       reasonably result from an application of the correct legal standards to the
       evidence found in the record.

Armbrister, 414 S.W.3d at 693 (internal citations omitted).

       An award of attorney fees in custody and child support cases is made “in the
discretion of [the] court.” Tenn. Code Ann. § 36-5-103(c); see also Huntley v. Huntley,
61 S.W.3d 329, 341 (Tenn. Ct. App. 2001). Under the abuse of discretion standard, this
court is bound by the principle that the trial court “will be upheld so long as reasonable
minds can disagree as to propriety of the decision made.” Deakins v. Deakins, E2008-
00074-COA-R3-CV, 2009 WL 3126245, at *7 (Tenn. Ct. App. Sept. 30, 2009) (quoting
Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)). A trial court abuses its discretion
when it “applie[s] an incorrect legal standard, or reache[s] a decision which is against
logic or reasoning that cause[s] an injustice to the party complaining.” State v. Shirley, 6
S.W.3d 243, 247 (Tenn. 1999) (citation omitted).

                                  IV.    DISCUSSION

                                            A.

       Mother argues that the court erred in modifying the residential schedule by
reducing her co-parenting time to 90 days. She notes that the court explicitly found that
she carried her burden of proof in establishing a material change in circumstances
necessitating a change in the residential schedule and that even Father indicated that 125
days of co-parenting was agreeable. Father responds that the court did not abuse its
discretion in setting the residential schedule.

       “A custody decision, once final, is res judicata upon the facts in existence or
reasonably foreseeable when the decision was made.” Scofield v. Scofield, No. M2006-
00350-COA-R3-CV, 2007 WL 624351, at *3 (Tenn. Ct. App. Feb. 28, 2007) (citing
Young v. Smith, 246 S.W.2d 93, 95 (Tenn. 1952)). However, because the circumstances
of children and parents change, our courts are “empowered to alter custody arrangements
when intervening circumstances require modifications.” Id. at *2 (citing Tenn. Code
Ann. § 36-6-101(a)(1)). Modification of an existing custody or visitation arrangement
involves a two-step analysis. Tenn. Code Ann. § 36-6-101(a)(2)(B), (C). First, the
parent attempting to modify the existing custody or visitation arrangement must prove
that a material change in circumstances has occurred. Tenn. Code Ann. § 36-6-
101(a)(2)(B), (C). “If a material change in circumstances has occurred, it must then be
determined whether the modification is in the child’s best interest[ ].” Kendrick v.
Shoemake, 90 S.W.3d 566, 570 (Tenn. 2002) (footnote omitted).

                                            -5-
       The determination of whether a “material change in circumstance” occurred
requires a different standard depending upon whether a parent is seeking to modify
custody (i.e., change the primary residential parent) or modify the residential parenting
schedule. Tenn. Code Ann. § 36-6-101(a)(2)(B), (C). A lower threshold is required for
modification of a residential parenting schedule. Scofield, 2007 WL 624351, at *3.
Tennessee Code Annotated section 36-6-101(a)(2)(C) provides, in pertinent part,

       If the issue before the court is a modification of the court’s prior decree
       pertaining to a residential parenting schedule, then the petitioner must
       prove by a preponderance of the evidence a material change of
       circumstance affecting the child’s best interest. A material change of
       circumstance does not require a showing of a substantial risk of harm to the
       child. A material change of circumstance for purposes of modification of a
       residential parenting schedule may include, but is not limited to, significant
       changes in the needs of the child over time, which may include changes
       relating to age; significant changes in the parent’s living or working
       condition that significantly affect parenting; failure to adhere to the
       parenting plan; or other circumstances making a change in the residential
       parenting time in the best interest of the child.

Here, the Parties essentially agreed that a change in the residential schedule was
warranted. Mother alleged that Father frustrated her ability to exercise co-parenting time;
while Father claimed that Mother failed to exercise her time and that the Child indicated
a desire for less time. Father later admitted that Mother exercised 125 days of co-
parenting time last year, which was a significant improvement. The record confirms that
Mother’s attempts to exercise her co-parenting time were thwarted by either Father’s
scheduling of activities or the Child’s desire to remain with Father. However, as this case
languished on the docket due to extensive litigation, the Parties appeared to have reached
an understanding, allowing Mother more time with the Child. The Child had also almost
reached the age of majority by the time of the hearing on the petition. Accordingly, we
affirm the court’s decision that a material change in circumstances occurred.

       Having concluded that a material change in circumstances occurred, this court
must now consider whether the trial court erred in modifying the parenting plan. In
modifying a residential parenting schedule, the trial court must determine whether a
change in visitation is in the best interest of the child. In re J.C.S., No. M2007-02049-
COA-R3-PT, 2008 WL 2924982, at *6 (Tenn. Ct. App. July 28, 2008). This
determination requires consideration of a number of factors, including those set forth at
Tennessee Code Annotated section 36-6-106(a) to make an initial custody determination
and those at Tennessee Code Annotated section 36-6-404(b) to establish the schedule. Id.

                                            -6-
        Trial courts are not required to articulate each and every fact and its application in
custody cases. See Murray v. Murray, No. M2009-01576-COA-R3-CV, 2010 WL
3852218, at *8 (Tenn. Ct. App. Sept. 28, 2010) (stating that “while the statute requires
the trial court to consider all the applicable factors, there is no statutory requirement that
the court list every applicable factor along with its conclusion as to how that particular
factor impacted the overall custody determination”). The order in this case contains
sufficient findings “as to the reason and the facts that constitute the basis for the custody
determination.” Tenn. Code Ann. § 36-6-101(a)(2)(B)(i). The order also reflects the
court’s performance of the appropriate two-step analysis. See Crafton v. Roberts, No.
W2015-00048-COA-R3, 2015 WL 9466011, *7-8 (Tenn. Ct. App. Dec. 28, 2015)
(vacating the court’s modification of a parenting plan due to a “lack of findings
evidencing that the trial court performed the two-step analysis required for a custody
modification”). Here, the court crafted a plan that adequately represented the Child’s
best interest, while also ensuring that Mother was given specific and consistent co-
parenting time before the Child reached the age of majority. With these considerations in
mind and recognizing the court’s broad discretion, we hold that the record supports the
court’s modifications.

                                             B.

       Mother next argues that the court erred in awarding Father retroactive child
support. She does not take issue with the amount of support owed or the manner in
which it was calculated but only argues that she, not Father, is entitled to retroactive
support because the court’s modification of the residential schedule was in error. Having
affirmed the court’s modification of the residential schedule, we also affirm the court’s
corresponding award of retroactive child support.

                                          C. & D.

       Mother claims that the court abused its discretion by awarding attorney fees and
claims that the amount awarded was unreasonable and not supported by the record.
Father claims that Mother waived the issue of reasonableness and requests additional
attorney fees on appeal pursuant to Tennessee Code Annotated section 36-5-103(c). He
further claims that this appeal is frivolous, thereby entitling him to attorney fees on
appeal pursuant to section 27-1-122.

       Tennessee follows the American Rule which provides that “litigants pay their own
attorney’s fees absent a statute or an agreement providing otherwise.” State v. Brown &
Williamson Tobacco Corp., 18 S.W.3d 186, 194 (Tenn. 2000); accord Taylor v. Fezell,
158 S.W.3d 352, 359 (Tenn. 2005). “Under the American [R]ule, a party in a civil action
may recover attorney fees only if: (1) a contractual or statutory provision creates a right
                                             -7-
to recover attorney fees; or (2) some other recognized exception to the American [R]ule
applies, allowing for recovery of such fees in a particular case.” Cracker Barrel Old
Country Store, Inc. v. Epperson, 284 S.W.3d 303, 308 (Tenn. 2009).

       A right to recover attorney fees in custody and child support disputes at trial or on
appeal was created in Tennessee Code Annotated 36-5-103(c), which provides,

       The plaintiff spouse may recover from the defendant spouse, and the spouse
       or other person to whom the custody of the child, or children, is awarded
       may recover from the other spouse reasonable attorney fees incurred in
       enforcing any decree for alimony and/or child support, or in regard to any
       suit or action concerning the adjudication of the custody or the change of
       custody of any child, or children, of the parties, both upon the original
       divorce hearing and at any subsequent hearing, which fees may be fixed
       and allowed by the court, before whom such action or proceeding is
       pending, in the discretion of such court.

(Emphasis added.). Additionally, Tennessee Code Annotated section 27-1-122 provides
for an award of sanctions in the form of attorney fees on appeal when an appeal is
determined to be frivolous. To find an appeal frivolous, the appeal must be wholly
without merit and lacking in justiciable issues. See Davis v. Gulf Ins. Group, 546 S.W.2d
583, 586 (Tenn. 1977); Indus. Dev. Bd. of Tullahoma v. Hancock, 901 S.W.2d 382, 385
(Tenn. Ct. App. 1995).

       The record reflects that testimony was not presented in support of the request for
attorney fees. The trial court need not have “a fully developed record of the nature of the
services rendered” before awarding attorney fees. Kahn v. Kahn, 756 S.W.2d 685, 696
(Tenn. 1988); Coleman v. Coleman, No. W2011-00585-COA-R3-CV, 2015 WL 479830,
at *11 (Tenn. Ct. App. Feb. 4, 2015). Indeed,

       a trial judge may fix the fees of lawyers in causes pending or which have
       been determined by the court, with or without expert testimony of lawyers
       and with or without a prima facie showing by plaintiffs of what a
       reasonable fee would be.

Kahn, 756 S.W2d at 696 (quoting Wilson Mgmt. Co. v. Star Distribs., 745 S.W2d 870,
873 (Tenn. 1988)). However, the party requesting attorney fees must, at a minimum,
provide “an affidavit containing the attorney’s hourly rate and time spent on the case.”
Coleman, 2015 WL 479830, at *11 (citing Miller v. Miller, 336 S.W.3d 578, 587 (Tenn.
Ct. App. 2010)). “Should a dispute arise as to the reasonableness of the fee awarded,
then ‘in the absence of any proof on the issue of reasonableness, it is incumbent upon the
                                            -8-
[party challenging the fee] to pursue the correction of that error in the trial court by
insisting upon a hearing upon that issue.”’ Kline v. Eyrich, 69 S.W.3d 197, 210 (Tenn.
2002) (quoting Wilson, 745 S.W.2d at 873). Mother did not raise the issue of
reasonableness before filing her notice of appeal. Consequently, reversal of the award is
not justified because the record contains no proof that the award of attorney fees was
unreasonable. Id. We affirm the award of attorney fees in deference to the trial court’s
discretion in such matters. Exercising our discretion, we also respectfully deny Father’s
request for attorney fees on appeal.


                                V.     CONCLUSION

      The decision of the trial court is affirmed. The case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed to the appellant, Jane
Kennedy.


                                                _________________________________
                                                JOHN W. McCLARTY, JUDGE




                                          -9-